Case: 12-11138       Document: 00512284193         Page: 1     Date Filed: 06/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 24, 2013

                                     No. 12-11138                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



BAIN COTTON COMPANY,

                                                  Plaintiff-Appellant
v.

CHESNUTT COTTON COMPANY,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:11-CV-189


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Bain Cotton Company (“Bain”) appeals the district
court’s denial of Bain’s motion to vacate an arbitration award on grounds of the
arbitrators’ misconduct in denying discovery requests and Bain’s motion to re-
open the case, vacate the arbitration award, and allow discovery, based on Bain’s
assertion that the arbitrators erred reversibly in denying discovery at that level,
claiming that the arbitrator’s denial of discovery evidenced partiality or


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11138            Document: 00512284193        Page: 2     Date Filed: 06/24/2013



                                         No. 12-11138

corruption on their part. Bain argues in its appellate brief that, even under the
extremely narrow and limited grounds on which a court may reverse an
arbitration award, the arbitrators “first ignored Bain’s repeated requests for
discovery, and then summarily condemned Bain for failing to provide proof
supporting its claims – proof that was out of Bain’s control and that the
[arbitrators] refused to discover.”
      This appeal presents a quintessential example of a principal distinction
between arbitration and litigation, especially in the scope of review. Had this
discovery dispute arisen in and been ruled on by the district court, it is not
unlikely that the denial of Bain’s pleas would have led to reversal; however,
under the “strong federal policy favoring arbitration, judicial review of an
arbitration award is extremely narrow.”1 Under §10 of the FAA, an arbitration
award may be vacated only if the reviewing court finds that the award was
procured by corruption, fraud, or undue means; that there was evident partiality
or corruption in the arbitrators; that the arbitrators were guilty of misconduct
in refusing to postpone the hearing on sufficient cause shown, or in refusing to
hear evidence pertinent and material to the controversy; or any other
misbehavior by which the rights of any party are prejudiced, or the arbitrators
exceeded their powers or so imperfectly executed them that a mutual, final, and
definite award upon the subject matter submitted was not made.2
      Regardless whether the district court or this court – or both – might
disagree with the arbitrators’ handling of Bain’s dicovery requests, that handling
does not rise to the level required for vacating under any of the FAA’s narrow
and exclusive grounds. Our review of the district court’s extensively analyzed
Order of October 17, 2012, from which Bain appeals satisfies us that its


      1
          Rain C. II Carbon, L.L.C. v. ConocoPhillips Co., 674 Fed.3d 469, 471-72 (5th Cir.2012).
      2
          See 9 U.S.C. §10.

                                                2
    Case: 12-11138    Document: 00512284193     Page: 3   Date Filed: 06/24/2013



                                 No. 12-11138

reasoning is sound and that none of the acts or rulings of the arbitrators are
subject to reversal or the case subject to being reopened. Accordingly, for
essentially the same reasons set forth by the district court in its Order, the
court’s denial of Bain’s motion to reopen the case, vacate the arbitration award,
and obtain additional discovery is
AFFIRMED.




                                       3